AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
June 9, 2010 (the “Effective Date”), by and between EpiCept Corporation, a
Delaware corporation (together with its successors and assigns, the “Company”),
and John V. Talley, Jr. (the “Executive”).

W I T N E S S E T H :

WHERAS, the Company and the Executive entered into an employment agreement as of
October 28, 2004 (the “Original Agreement”), pursuant to which the Executive
serves as the President and Chief Executive Officer of the Company;

WHEREAS, the Original Agreement was amended as of December 30, 2008 (the
“Amended Agreement”), and the Company and the Executive desire to amend and
restate the Amended Agreement in its entirety to provide for the continuing
employment of the Executive as the Company’s President and Chief Executive
Officer;

WHEREAS, the Company desires to continue to employ the Executive as its
President and Chief Executive Officer and the Executive desires to continue such
employment with the Company and continue to serve on the Board, subject to the
terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (collectively, the
“Parties”) agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein shall have the
meanings set forth in Exhibit A.

2. Term. The Company hereby continues to employ the Executive under this
Agreement, and the Executive hereby accepts such continued employment, for the
Term. The Term shall commence as of the Effective Date and shall end on
December 31, 2011; provided, however, that the Term shall thereafter be
automatically extended for unlimited additional one-year periods unless, at
least three (3) months prior to the then-scheduled date of expiration of the
Term, either (x) the Company gives notice to the Executive that it is electing
not to so extend the Term or (y) the Executive gives notice to the Company that
he is electing not to so extend the Term. Notwithstanding the foregoing, (a)
upon the occurrence of a Change in Control, the Term shall automatically be
extended for one additional year from the date of the Change in Control;
provided, however, that if the Change in Control occurs after September 30 of a
given year and the Company has not delivered timely notice of non-renewal, the
Term shall still end on the December 31 of the following year, as if the Change
in Control had not occurred, and (b) the Term may be earlier terminated in
strict accordance with the provisions of Section 8, in which event the
Executive’s employment hereunder shall expire.

3. Positions, Duties and Location.

(a) During the Term, the Executive shall serve as the President and Chief
Executive Officer of the Company; shall have all authorities, duties and
responsibilities customarily exercised by an individual serving in those
positions at entities of the size and nature of the Company; shall be assigned
no duties or responsibilities that are materially inconsistent with, or that
materially impair his ability to discharge, the foregoing duties and
responsibilities; and shall report solely and directly to the Board. The Company
shall use reasonable efforts to cause the nomination of the Executive for
election to the Board, and his election, so long as he is employed hereunder.

(b) During the Term, the Executive shall devote substantially all of his
business time and efforts to the business and affairs of the Company. However,
nothing in this Agreement or elsewhere shall preclude the Executive from: (i)
serving on the boards of a reasonable number of business entities, trade
associations and charitable organizations; provided that prior to accepting
appointment to any board of a business entity or trade association, the
Executive shall obtain the approval of the Board, which approval shall not be
unreasonably withheld, (ii) engaging in charitable activities and community
affairs, (iii) accepting and fulfilling a reasonable number of speaking
engagements, and (iv) managing his personal investments and affairs; provided
that such activities do not either individually or in the aggregate materially
interfere with the proper performance of his duties and responsibilities
hereunder, or in any way create or present a conflict of interest. Exhibit B
sets forth a list of boards of business entities and trade associations on which
the Executive serves as of the Effective Date.

(c) During the Term, the Executive’s principal office, and principal place of
employment, shall be at the Company’s headquarters.

4. Base Salary. Commencing as of the Effective Date, the Executive shall receive
a Base Salary of $435,000. The Base Salary shall be payable in accordance with
the regular payroll practices applicable to senior executives of the Company
generally, but no less frequently than monthly. The Base Salary shall be
reviewed no less frequently than annually during the Term for increase in the
discretion of the Board (or its compensation committee). The Base Salary shall
not be decreased at any time, or for any purpose, during the Term (including,
without limitation, for the purpose of determining benefits due under Section 8)
without the prior written consent of the Executive.

5. Annual Incentive Awards.

(a) The Executive shall be eligible for an annual incentive award in respect of
each calendar year during the Term. The Executive’s annual target incentive
opportunity (the “Target”), shall equal 55% of his Base Salary, with no maximum
potential award.

(b) The amount of the incentive award referred to in this Section 5, which
amount shall be determined by the Board or any compensation committee thereof,
is to be (i) determined and paid as promptly as reasonably practicable following
the close of the calendar year to which such award relates and (ii) paid no
later than the earlier of (x) the date that other senior executives of the
Company are paid corresponding awards and (y) March 15 of the year following the
year for which it was earned.

6. Additional Long-Term Incentives. During the Term, the Executive shall be
eligible for additional long-term incentives (including, without limitation,
additional Stock Option grants), and for special awards, in the sole discretion
of the Board or its compensation committee.

7. Other Benefits.

(a) Employee and Fringe Benefits. During the Term, the Executive shall be
entitled to participate in all employee benefit plans, programs and
arrangements, and all fringe benefits and perquisites, made available generally
to other senior executives of the Company. The Executive shall be entitled to
participate in all such plans, programs, arrangements, fringe benefits, and
perquisites at a level, and on terms and conditions, that are commensurate with
his positions and responsibilities at the Company and no less favorable to him
than to other senior executives of the Company generally. The Executive shall be
entitled to post-retirement welfare and other benefits on no less favorable a
basis than that applying generally to other senior executives of the Company.
Nothing in the preceding three sentences of this Section 7(a) shall be construed
to require the Company to establish or maintain any particular employee benefit
plan, program or arrangement, or any particular fringe benefit or perquisite,
except as expressly set forth elsewhere in this Agreement. The Executive also
shall be entitled, during the Term, to (i) continuation of automobile benefits
as such benefits are set forth in the offer letter dated October 23, 2001 from
Gert Caspritz to the Executive; (ii) receive such additional fringe benefits and
perquisites as the Company may, in its discretion, from time to time provide;
and (iii) no less than twenty (20) days’ paid vacation per calendar year (which,
if not used, may be carried over from year to year, up to a maximum of forty
(40) accrued vacation days).

(b) Reimbursement of Business and Other Expenses. The Executive shall be
promptly reimbursed for all expenses reasonably incurred by him in connection
with his service under this Agreement, subject to documentation in accordance
with reasonable policies previously communicated to him in writing. The
Executive shall also be promptly reimbursed for any and all expenses (including,
without limitation, attorneys’ fees and other charges of counsel) reasonably
incurred by him in connection with the negotiation, documentation and
implementation of these employment arrangements.

(c) Supplemental Insurance Benefits. Beginning on or promptly following the
Effective Date and continuing throughout the Term, the Executive shall be
provided, at no cost to the Executive, with term life and long-term disability
insurance coverage on terms to be negotiated by and that are mutually acceptable
to the Executive and the Company; provided that the annual cost to the Company,
in combination with any life insurance and long-term disability insurance
provided to the Executive under Section 7(a) or otherwise, shall not exceed
$15,000.

(d) The payment or reimbursement of any expense pursuant to this Agreement or
otherwise in one of the Executive’s taxable years shall not affect the amount of
the payment or reimbursement of any other expense pursuant to such paragraphs in
any other taxable years. Notwithstanding anything to the contrary anywhere, any
payment or benefit under this Agreement or otherwise that is exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
pursuant to final Treasury Regulation Section 1.409A-1(b)(9)(v)(A) or (C), shall
be paid or provided to Executive only to the extent that (i) the expenses are
not incurred, or the benefits are not provided, beyond the last day of the
second taxable year following taxable year in which Executive’s employment
terminates pursuant to Section 8; (ii) such expenses are reimbursed no later
than the last day of the third taxable year following the taxable year in which
Executive’s employment terminates pursuant to Section 8; and (iii) the right to
payment or reimbursement or in-kind benefits may not be liquidated or exchanged
for any other benefit.

8. Termination of Employment.

(a) Termination Due to Death. In the event that the Executive’s employment
hereunder is terminated due to his death, the Term shall expire and his estate
or his beneficiaries (as the case may be) shall be entitled to the following:

(i) an amount, payable in a lump sum promptly following the date of his death
(but in no event later than the second regularly scheduled payroll date
following the Termination Date), equal to (x) one third of his Base Salary times
(y) a fraction, the numerator of which is the number of days he is employed with
the Company in the calendar year of his death, and the denominator of which is
the number of days in such year.

(ii) each outstanding Stock Option, to the extent that such Stock Option is not
then vested and exercisable, shall (x) become vested and exercisable as of the
date of death with respect to fifty percent (50%) of any securities and other
property subject to it for which it is not then vested and exercisable; (y)
become vested and exercisable with respect to the remainder of such securities
and other property ratably and quarterly over two (2) years immediately
following the date of death; and (z) remain exercisable for all securities and
other property for which it is or becomes exercisable, through at least the
later of the ninetieth (90th) day after it becomes fully vested and exercisable
and the first anniversary of the date of this death, but in no event beyond its
maximum stated term; and

(iii) the benefits described in Section 8(i).

(b) Termination Due to Disability. In the event that the Executive’s employment
hereunder is terminated due to Disability, the Term shall expire and he shall be
entitled to the following:

(i) an amount, payable in a lump sum promptly following the Termination Date
(but in no event later than the second regularly scheduled payroll date
following the Termination Date), equal to (x) one third of his Base Salary times
(y) a fraction, the numerator of which is the number of days he is employed with
the Company in the calendar year of the termination of his employment hereunder,
and the denominator of which is the number of days in such year;

(ii) each outstanding Stock Option shall (x) become vested and exercisable as of
the Termination Date with respect to fifty percent (50%) of any securities and
other property subject to it for which it is not then vested and exercisable;
(y) become vested and exercisable with respect to the remainder of any such
securities and other property ratably and quarterly over the two (2) years
immediately following the Termination Date; and (z) remain exercisable for all
securities and other property for which it is or becomes exercisable, through at
least the later of the ninetieth (90th) day following the date upon which such
Stock Option becomes fully vested and exercisable and the first anniversary of
the Termination Date, but in no event beyond its maximum stated term; and

(iii) the benefits described in Section 8(i).

No termination of the Executive’s employment hereunder for Disability shall be
effective unless (x) the Executive first gives fifteen (15) days’ written notice
of such termination to the Company or (y) the Company first gives fifteen
(15) days’ written notice of such termination to the Executive.

(c) Termination for Cause.

(i) No termination of the Executive’s employment hereunder for Cause shall be
effective as a termination for Cause unless the provisions of this
Section 8(c)(i) shall first have been complied with. The Executive shall be
given written notice by the Board of its intention to terminate him for Cause,
such notice (the “Cause Notice”) to state in detail the particular circumstances
that constitute the grounds on which the proposed termination for Cause is
based. The Executive shall be entitled to a hearing before the Board before any
termination for Cause becomes effective. Such hearing shall be held within
fifteen (15) days of his receiving such Cause Notice, provided that he requests
such hearing within ten (10) days of receiving such Cause Notice. If, within
thirty (30) days following such hearing (if timely requested), and otherwise
within thirty (30) days after such Cause Notice is given to the Executive, the
Board gives written notice to the Executive confirming that, in the judgment of
at least a majority of the members of the Board, Cause for terminating his
employment on the basis set forth in the original Cause Notice exists, his
employment hereunder shall thereupon be terminated for Cause, subject to de novo
review, at the Executive’s election, through arbitration in accordance with
Section 14.

(ii) In the event that the Executive’s employment hereunder is terminated for
Cause in accordance with Section 8(c)(i), the Term shall expire and he shall be
entitled to (x) the right to exercise each outstanding Stock Option, to the
extent that such Stock Option is vested or exercisable as of the Termination
Date, for at least the lesser of thirty (30) days following the Termination Date
and the remainder of its maximum stated term and (y) the benefits described in
Section 8(i).

(d) Termination Without Cause. In the event that the Executive’s employment
hereunder is terminated by the Company other than (x) due to death in accordance
with Section 8(a); (y) for Disability in accordance with Section 8(b); or (z)
for Cause in accordance with Section 8(c)(i), the Term shall expire and he shall
be entitled to:

(i) an amount, payable in a lump sum promptly following the Termination Date
(but in no event later than the first regularly scheduled payroll date following
the Termination Date), equal to (w) one and one half times (x) his Base Salary;
provided, however, that in the case of a termination resulting from the
expiration of the Term pursuant to the notice of non-extension from the Company
in accordance with Section 2, the amount shall equal one and one quarter (1.25)
times his Base Salary;

(ii) each Stock Option that was granted prior to the Effective Date and is
outstanding as of the Termination Date shall (A) become fully vested as of the
Termination Date, (B) become exercisable as of the Termination Date with respect
to fifty percent (50%) of any securities and other property subject to it for
which it is not then exercisable, (C) become exercisable with respect to the
remainder of any such securities and other property ratably and monthly over the
two (2) years immediately following the Termination Date, and (D) remain
exercisable, for all securities and other property for which it is or becomes
exercisable, through at least the later of the ninetieth (90th) day following
the date upon which such Stock Option becomes fully exercisable and the first
anniversary of the Termination Date, but in no event beyond its maximum stated
term; provided, however, that in the case of a termination due to expiration of
the Term pursuant to notice of non-extension from the Company, all Stock Options
shall be treated as if granted after the Effective Date, and thus in accordance
with the following clause (iii);

(iii) each Stock Option that is granted on or after the Effective Date and is
outstanding as of the Termination Date shall be fully vested and exercisable, as
of the Termination Date, to the extent that it is then scheduled to become
vested or exercisable within eighteen months following the Termination Date (had
his employment hereunder continued indefinitely), and shall remain exercisable
through the first anniversary of the Termination Date (but in no event beyond
its maximum stated term);

(iv) each time-vested equity award that is outstanding as of the Termination
Date shall vest, and become non-forfeitable, as of the Termination Date to the
extent that it is then scheduled to become vested within eighteen months
following Termination Date (had his employment hereunder continued
indefinitely);

(v) each performance-vesting equity award that is outstanding as of the
Termination Date shall become vested, and non-forfeitable, to the extent that
the applicable performance vesting criteria are achieved within eighteen months
following the Termination Date;

(vi) continued participation, for 18 months immediately following the
Termination Date, in all employee welfare benefit plans, programs and
arrangements, on terms and conditions that are no less favorable to him than
those applied immediately prior to the Termination Date, and with COBRA benefits
commencing thereafter; provided, however, that in the case of a termination due
to expiration of the Term pursuant to notice of non-extension from the Company,
the continuation period shall be 12 months rather than 18 months; and

(vii) the benefits described in Section 8(i).

(e) Constructive Termination Without Cause. In the event that a Constructive
Termination Without Cause occurs, the Term shall expire and the Executive shall
have the same entitlements as provided under Section 8(d) in the case of a
termination without Cause.

(f) Voluntary Termination. In the event that the Executive terminates his
employment hereunder prior to the then-scheduled expiration of the Term on his
own initiative, other than by death, for Disability or in a Constructive
Termination Without Cause, the Term shall expire and he shall have the same
entitlements as provided in Section 8(c)(ii) in the case of a termination for
Cause. A voluntary termination under this Section 8(f) shall not be deemed a
breach of this Agreement.

(g) Change in Control. In the event that the Executive’s employment hereunder is
terminated within six months prior to, or within one year and a day following, a
Change in Control and (i) such termination is governed by Section 8(d) (relating
to terminations without Cause) or (ii) such termination is a Constructive
Termination without Cause that is based on events that occurred within six
months prior to, or within one year following, a Change in Control, then the
Executive shall, in lieu of the benefits described in Sections 8(d)(i) through
8(d)(vi), be entitled to:

(i) an amount, payable in a lump sum promptly following the Termination Date
(but in no event later than the first regularly scheduled payroll date following
the Termination Date), equal to (A) two times (B) the sum of (x) his Base Salary
and (y) the greater of (I) the Executive’s Target for the year in which the
termination occurs and (II) the annual incentive award awarded to the Executive
for the most recently completed calendar year;

(ii) have each outstanding Stock Option (including both time-vesting and
performance-vesting awards) become fully vested and exercisable as of the
Termination Date and remain exercisable through the first anniversary of the
Termination Date, but in no event beyond its maximum stated term;

(iii) have each other equity-based award (including both time-vesting and
performance-vesting awards) become fully vested, and non-forfeitable, as of the
Termination Date; and

(iv) continued participation, for 24 months immediately following the
Termination Date, in all employee welfare benefit plans, programs and
arrangements, in which the Executive was participating immediately prior to the
Termination Date, on terms and conditions that are no less favorable to him than
those applied immediately prior to the Termination Date, and with COBRA benefits
commencing thereafter.

(h) Expiration of the Term. In the event that the Executive’s employment
hereunder terminates by expiration of the Term pursuant to notice of
non-extension from the Executive in accordance with Section 2, the Executive
shall be entitled:

(i) to have any Stock Option that is, or becomes, vested or exercisable as of
the Termination Date remain exercisable for at least the lesser of ninety
(90) days following such date and the remainder of its maximum stated term; and

(ii) the benefits described in Section 8(i).

(i) Miscellaneous.

(i) On any termination of the Executive’s employment hereunder, he shall be
entitled to:

(A) Base Salary through the Termination Date;

(B) the balance of any annual, long-term, or other incentive award earned in
respect to any period ending on or prior to the Termination Date, or payable
(but not yet paid) on or prior to the Termination Date;

(C) a lump-sum payment in respect of accrued but unused vacation days at his
Base Salary rate in effect as of the Termination Date; provided that no payment
shall be made in respect of more than forty (40) accrued but unused vacation
days;

(D) other or additional benefits in accordance with the terms of the applicable
plans, programs and arrangements of the Company and its Affiliates (including,
without limitation, Sections 6, 7, 9 and 10 and any Stock Option agreement); and

(E) payment, promptly when due, of all amounts due in connection with the
termination.

(ii) In the event of any termination of his employment hereunder, the Executive
shall be under no obligation to seek other employment or otherwise mitigate the
obligations of the Company under this Agreement or otherwise, and there shall be
no offset against amounts or benefits due to the Executive under this Agreement
or otherwise on account of any remuneration or other benefit earned or received
by the Executive after such termination. Any amounts due under this Section 8
are considered to be reasonable by the Company and are not in the nature of a
penalty.

9. Change in Control.

(a) In the event that a Change in Control occurs while the Executive is employed
by the Company, each outstanding Stock Option shall (i) become fully vested as
of the date of the Change in Control, (ii) become exercisable as of such date
with respect to fifty percent (50%) of any securities and other property subject
to it for which it is not then exercisable, (iii) become vested and exercisable
with respect to the remainder of such securities and other property ratably and
monthly over the year immediately following the Change in Control, and (iv)
remain exercisable through at least the later of the first anniversary of the
Change in Control and the ninetieth (90th) day after it becomes fully vested and
exercisable, but in no event after its maximum stated term.

(b) If (i) the aggregate of all amounts and benefits due to the Executive, under
this Agreement or under any other plan, program, agreement or arrangement of the
Company or of any of its Affiliates, would, if received by the Executive in full
and valued under Section 280G of the Code, constitute “parachute payments” as
such term is defined in and under Section 280G of the Code (collectively, “280G
Benefits”), and if (ii) such aggregate would, if reduced by all federal, state
and local taxes applicable thereto, including the excise tax imposed pursuant to
Section 4999 of the Code, be less than the amount the Executive would receive,
after all taxes, if the Executive received aggregate 280G Benefits equal (as
valued under Section 280G of the Code) to only three (3) times the Executive’s
“base amount,” as defined in and under Section 280G of the Code, less $1.00,
then (iii) the cash 280G Benefits (other than cash benefits relating to the
acceleration of equity awards) that do not constitute “deferred compensation”
for purposes of Section 409A of the Code shall (to the extent that the reduction
of cash 280G Benefits (other than cash benefits relating to the acceleration of
equity awards) can achieve the intended result) be reduced, pro rata, or
eliminated, to the extent necessary so that the 280G Benefits received by the
Executive will not constitute parachute payments; and (iv) if elimination of the
cash 280G Benefits (other than cash benefits relating to the acceleration of
equity awards) that do not constitute such “deferred compensation” is
insufficient to achieve the intended result, then the remaining cash 280G
Benefits (other than cash benefits relating to the acceleration of equity
awards) shall (to the extent that reduction of all cash 280G Benefits (other
than cash benefits relating to the acceleration of equity awards) can achieve
the intended result) be reduced (on such pro rata or other basis as complies
with Section 409A) or eliminated to the extent necessary so that the 280G
Benefits received by the Executive will not constitute parachute payments. The
determinations with respect to this Section 9(b) shall be made by an independent
auditor (the “Auditor”) paid by the Company. The Auditor shall be the Company’s
regular independent auditor unless the Executive reasonably objects to the use
of that firm, in which event the Auditor will be a nationally recognized United
States public accounting firm chosen by the Parties.

(c) It is possible that after the determinations and selections made pursuant to
Section 9(b) the Executive will receive 280G Benefits that are, in the
aggregate, either more or less than the amount provided under Section 9(b)
(hereafter referred to as an “Excess Payment” or “Underpayment”, respectively).
If it is established, pursuant to a final determination of a court or an
Internal Revenue Service proceeding that has been finally and conclusively
resolved, that an Excess Payment has been made, then the Executive shall
promptly repay the Excess Payment to the Company, together with interest on the
Excess Payment at the applicable federal rate (as defined in and under Section
1274(d) of the Code) from the date of the Executive’s receipt of such Excess
Payment until the date of such repayment. In the event that it is determined (x)
by arbitration pursuant to Section 14, (y) by a court or (z) by the Auditor upon
request by any of the Parties, that an Underpayment has occurred, the Company
shall promptly pay an amount equal to the Underpayment to the Executive (but in
any event within 10 days of such determination), together with interest on such
amount at the applicable federal rate from the date such amount would have been
paid to the Executive had the provisions of Section 9(b) not been applied until
the date of payment.

10. Indemnification.

(a) If the Executive is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding by reason of the
fact that he is or was a director, officer, member, employee, agent, manager,
trustee, consultant or representative of the Company or any of its Affiliates or
is or was serving at the request of the Company or any of its Affiliates, or in
connection with his service hereunder, as a director, officer, member, employee,
agent, manager, trustee, consultant or representative of another Person, or if
any Claim is made, is threatened to be made, or is reasonably anticipated to be
made, that arises out of or relates to the Executive’s service in any of the
foregoing capacities, then the Executive shall promptly be indemnified and held
harmless, to the extent then permitted or authorized with respect to any other
director or officer of the Company, against any and all costs, expenses,
liabilities and losses (including, without limitation, attorneys’ and other
professional fees and charges, judgments, interest, expenses of investigation,
penalties, fines, ERISA excise taxes or penalties and amounts paid or to be paid
in settlement, incurred or suffered by the Executive in connection therewith or
in connection with seeking to enforce his rights under this Section 10(a), and
such indemnification shall continue as to the Executive even if he has ceased to
be a director, officer, member, employee, agent, manager, trustee, consultant or
representative of the Company or other Person and shall inure to the benefit of
his heirs, executors and administrators. The Executive shall be entitled to
prompt advancement of any and all costs and expenses (including, without
limitation, attorneys’ and other professional fees and charges) incurred by him
personally in connection with any such Proceeding or Claim, or in connection
with seeking to enforce his rights under this Section 10(a), to the extent then
permitted or authorized with respect to any other director or officer of the
Company, any such advancement to be made within fifteen (15) days after the
Executive gives written notice, supported by reasonable documentation,
requesting such advancement. Such notice shall include an undertaking by the
Executive to repay the amount advanced if he is ultimately determined not to be
entitled to indemnification against such costs and expenses. Nothing in this
Agreement shall operate to limit or extinguish any right to indemnification,
advancement of expenses, or contribution that the Executive would otherwise have
(including, without limitation, by agreement or under applicable law).

(b) A directors’ and officers’ liability insurance policy (or policies) shall be
kept in place, during the Term and thereafter until at least the sixth
anniversary of the Termination Date, providing coverage to the Executive that is
no less favorable to him in any respect (including, without limitation, with
respect to scope, exclusions, amounts, and deductibles) than the coverage then
being provided to any other present or former officer or director of the
Company.

11. Restrictive Covenants.

(a) During the Term and at all times thereafter, the Executive shall not,
without the prior written consent of the Company, divulge, disclose or make
accessible to any other Person any Confidential Information except (v) to the
Company and its Affiliates, or to any authorized (or apparently authorized)
agent or representative of any of them, (w) in connection with performing his
duties hereunder, (x) when required to do so by law or by a court, governmental
agency, legislative body, arbitrator or other Person with apparent jurisdiction
to order him to divulge, disclose or make accessible such information, (y) in
the course of any Proceeding under Section 11(c) or 14 or (z) in confidence to
an attorney or other professional advisor for the purpose of securing
professional advice. In the event that the Executive is required to disclose any
Confidential Information pursuant to clause (x) or (y) of the immediately
preceding sentence, he shall (A) promptly give the Company notice that such
disclosure is or may be made and (B) cooperate with the Company, at its
reasonable request and sole expense, in seeking to protect the confidentiality
of the Confidential Information.

(b) The Executive shall not, for his own benefit or the benefit of any other
Person, without the prior written consent of the Company and other than in
connection with his services hereunder:

(i) during the Term, and in the event of any termination of the Executive’s
employment hereunder, for the remainder of the then-scheduled Term, provided
that such period shall be no less than twelve (12) months and shall not exceed
eighteen (18) months (such period, the “Restricted Period”), perform material
services for, or otherwise have material involvement with (whether as an
officer, director, partner, consultant, security holder, owner, employee,
independent contractor or otherwise), any Person that competes materially
(whether directly or indirectly) with the Company in the Business in the United
States; provided further that the Executive may in any event (x) own up to a
five percent (5%) passive ownership interest in any public or private entity and
(y) be employed by, or otherwise have material association with, any business
that competes materially with the Company in the Business if his employment or
association does not involve competing with the Company in the Business.

(ii) during the Restricted Period, personally solicit, aid in the solicitation
of, induce or otherwise encourage (whether directly or indirectly) any
individual who is, at the time of such encouragement, employed as an executive,
highly-compensated employee, or managerial/supervisory employee of the Company,
to cease such employment; or

(iii) during the Restricted Period, personally solicit, aid in the solicitation
of, induce, or otherwise encourage (whether directly or indirectly) any Person
that was a customer of the Company at any time during the Term for the purpose
of (a) selling services or products to such Person in competition with the
Company in the Business or (b) inducing such Person to cancel, transfer or cease
doing Business in whole or in part with the Company.

(c) The Executive acknowledges and agrees that the Company’s Business and the
services it provides are highly competitive, and that the restrictions contained
in this Section 11 are reasonable and necessary to protect the Company’s
legitimate business interests. The Executive further acknowledges that any
actual or prospective breach may irreparably cause damage to the Company for
which money damages may not be adequate. Therefore, in the event of any actual
or threatened breach by the Executive of any of the provisions of Section 11(a)
or 11(b) above, the Company shall be entitled to seek, through arbitration in
accordance with Section 14 or from any court with jurisdiction over the matter
and the Executive, temporary, preliminary and permanent equitable/injunctive
relief restraining the Executive from violating such provision and to seek, in
addition, but solely through arbitration in accordance with Section 14, money
damages, together with any and all other remedies available under applicable
law.

12. Assignability; Binding Nature.

(a) This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors, heirs (in the case of the Executive) and
assigns.

(b) No rights or obligations of the Company under this Agreement may be assigned
or transferred by it except that such rights and obligations may be assigned or
transferred pursuant to a merger, consolidation or other combination in which
the Company is not the continuing entity, or a sale or liquidation of all or
substantially all of the business and assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
business and assets of the Company and such assignee or transferee expressly
assumes the liabilities, obligations and duties of the Company as set forth in
this Agreement. In the event of any merger, consolidation, other combination,
sale of business and assets, or liquidation as described in the preceding
sentence, the Company shall use its best reasonable efforts to cause such
assignee or transferee to promptly and expressly assume the liabilities,
obligations and duties of the Company hereunder.

(c) No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than his rights to compensation
and benefits, which may be transferred only by will or by operation of law,
except to the extent otherwise provided in Section 17(e).

13. Representations.

(a) The Company represents and warrants that (i) it is fully authorized by
action of its Board (and of any other Person or body whose action is required)
to enter into this Agreement and to perform its obligations under it, (ii) the
execution, delivery and performance of this Agreement by it does not violate any
applicable law, regulation, order, judgment or decree or any agreement,
arrangement, plan or corporate governance document of the Company or any of its
Affiliates, (collectively, “Company Arrangements”) and (iii) upon the execution
and delivery of this Agreement by the Parties, this Agreement shall be its valid
and binding obligation, enforceable against it in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

(b) The Executive represents and warrants that (i) to the best of his knowledge
and belief, delivery and performance of this Agreement by him does not violate
any law or regulation applicable to the Executive, (ii) delivery and performance
of this Agreement by him does not violate any applicable order, judgment or
decree or any agreement to which the Executive is a party or by which he is
bound and (iii) upon the execution and delivery of this Agreement by the
Parties, this Agreement shall be a valid and binding obligation of the
Executive, enforceable against him in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

14. Resolution of Disputes. Any Claim arising out of or relating to this
Agreement, any other agreement between the Executive and the Company or its
Affiliates, the Executive’s employment with the Company, or any termination
thereof (collectively, “Covered Claims”) shall (except to the extent otherwise
provided in Section 11(c) with respect to certain requests for injunctive
relief) be resolved by binding confidential arbitration, to be held in the
Borough of Manhattan in New York City, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect and
this Section 14. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Following the occurrence of a
Change in Control, or any termination of the Executive’s employment within
6 months prior to a Change in Control, the Executive shall be entitled to prompt
advancement of any and all costs and expenses (including without limitation
attorneys’ fees and other professional fees and charges) incurred by him in
connection with any such Covered Claim, or in connection with seeking to enforce
his rights under this Section 14, any such advancement to be made within 15 days
after the Executive gives written notice, supported by reasonable documentation,
requesting such advancement; provided, however, that to the extent that it is
determined through arbitration that the Company substantially prevailed in
respect of a Covered Claim, the Executive shall promptly reimburse the Company
for all costs and expenses advanced to the Executive in respect of such Covered
Claim. Pending the resolution of any Covered Claim, the Executive (and his
beneficiaries) shall continue to receive all payments and benefits due under
this Agreement or otherwise, except to the extent that the arbitrators otherwise
provide.

15. 409A Matters. Notwithstanding anything anywhere to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Code or shall comply with the requirements of such
provision. Notwithstanding anything anywhere to the contrary, if the Executive
is a “specified employee” (within the meaning of Section 409A of the Code or any
regulations or guidance thereunder (“Section 409A”)), any payments or
arrangements due upon a termination of the Executive’s employment under any
arrangement that constitutes a “deferral of compensation” (within the meaning of
Section 409A) and which do not otherwise qualify under the exemptions under
Treas. Regs. Section 1.409A, shall be delayed and paid or provided on the
earlier of (i) the date which is six months after the Executive’s “separation
from service” (as such term is defined in Section 409A) for any reason other
than death, and (ii) the date of the Executive’s death. After the Termination
Date, the Executive shall have no duties or responsibilities that are
inconsistent with having a “separation from service” as of such date for
purposes of Section 409A. Any amounts otherwise payable to the Executive
following a termination of his employment that are not so paid by reason of this
Section 15 shall be paid as soon as practicable after, and in any event within
thirty (30) days after, the date that is six months after the Executive’s
separation from service (or, if earlier, the date of his death), together with
interest on the delayed payment at the Company’s cost of borrowing. Each payment
under this Agreement or otherwise shall be treated as a separate payment for
purposes of Section 409A.

16. Notices. Any notice, consent, demand, request, or other communication given
to a Person in connection with this Agreement shall be in writing and shall be
deemed to have been given to such Person (x) when delivered personally to such
Person, or (y) provided that a written acknowledgment of receipt is obtained,
five (5) days after being sent by prepaid certified or registered mail, or two
(2) days after being sent by a nationally recognized overnight courier, to the
address (if any) specified below for such Person (or to such other address as
such Person shall have specified by ten (10) days’ advance notice given in
accordance with this Section 16), or (z) in the case of the Company only, on the
first business day after it is sent by facsimile to the facsimile number set
forth below (or to such other facsimile number as shall have specified by ten
(10) days’ advance notice given in accordance with this Section 16), with a
confirmatory copy sent by certified or registered mail or by overnight courier
in accordance with this Section 16.

      If to the Company:  
EpiCept Corporation
777 Old Saw Mill River Road
Tarrytown, NY 10591
Attn: Chief Executive Officer
Fax #: (914) 606-3501
With a copy to:  
Eilenberg & Krause LLP

11 East 44th Street, 19th Floor

New York, NY 10017

Attn: Adam Eilenberg, Esq.

Fax #: 212-986-2399



      If to the Executive: The address of his principal residence as it appears
in the Company’s records, with a copy to him (during the Term) at his principal
office at the Company, and a copy to:

Morrison Cohen LLP

909 Third Avenue

New York, NY 10022

Attn: Robert M. Sedgwick, Esq.

Fax: 212-735-8708

     
If to a beneficiary
of the Executive:
  The address most recently specified by the Executive or
beneficiary.

17. Miscellaneous.

(a) Entire Agreement. This Agreement contains the entire understanding and
agreement among the Parties concerning the specific subject matter hereof and
supersedes in its entirety, as of the Effective Date, any prior employment
agreement between the Executive and the Company, provided, however, that nothing
herein shall limit or reduce any right or benefit that shall have accrued to the
Executive as of the Effective Date under any prior employment agreement or
otherwise.

(b) Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is set forth in a writing that expressly refers to the provision
of this Agreement that is being amended and that is signed by the Executive and
by an authorized (or apparently authorized) officer of the Company. No waiver by
any Person of any breach of any condition or provision contained in this
Agreement shall be deemed a waiver of any similar or dissimilar condition or
provision at the same or any prior or subsequent time. To be effective, any
waiver must be set forth in a writing signed by the waiving Person and must
specifically refer to the condition(s) or provision(s) of this Agreement being
waived.

(c) Conflicts. In the event of any conflict between any provision of this
Agreement and any provision of any other Company Arrangement, the provisions of
this Agreement shall control unless the Executive otherwise agrees in a writing
that expressly refers to the provision of this Agreement whose control he is
waiving. There shall be no contractual or similar restrictions on his right to
terminate his employment with the Company, or on his post-employment activities,
other than restrictions expressly set forth in this Agreement and restrictions
enforceable solely through loss of benefits to which he might otherwise be
entitled.

(d) Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

(e) Beneficiaries/References. The Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following the
Executive’s death by giving written notice thereof to the Company. In the event
of the Executive’s death or a judicial determination of his incompetence,
references in this Agreement to the Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.

(f) Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment.

(g) Severability. To the extent that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall remain in full force
and effect so as to achieve the intentions of the Parties, as set forth in this
Agreement, to the maximum extent possible.

(h) Withholding Taxes. The Company may withhold from any amount or benefit
payable under this Agreement taxes that it is required to withhold pursuant to
any applicable law or regulation.

(i) Governing Law. This Agreement shall be governed, construed, performed and
enforced in accordance with its express terms, and otherwise in accordance with
the laws of the State of New York, without reference to principles of conflict
of laws.

(j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.

1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

EpiCept Corporation

By:       
Name: A. Collier Smyth
Title: Chairman of the Compensation
Committee of the Board of Directors
The Executive


      

John V. Talley, Jr.

EXHIBIT A

DEFINITIONS

a. “Affiliate” of a Person shall mean any Person that directly or indirectly
controls, is controlled by, or is under common control with, such Person.

b. “Agreement” shall mean this Employment Agreement, which includes for all
purposes its Exhibits.

c. “Base Salary” shall mean the Executive’s annualized base salary, as in effect
from time to time.

d. “Board” shall mean the board of directors of the Company.

e. “Business” shall mean any and all material businesses conducted by the
Company during the Term.

f. “Cause” shall mean:

i. the Executive is convicted of, or pleads guilty or nolo contendere to, a
felony; or

ii. in carrying out his duties hereunder, the Executive engages in conduct that
constitutes willful gross neglect or willful gross misconduct and that results,
or is reasonably likely to result, in significant injury to the Company or to
its business, financial condition, or prospects. Notwithstanding the foregoing,
in connection with any termination of the Executive’s employment following a
Change in Control, or by the Company in anticipation of a Change in Control, no
act or failure to act on the part of the Executive shall be deemed to be
“willful” unless such act or omission was not in good faith and without a
reasonable belief that the Executive’s action or omission was in, or not opposed
to, the interests of the Company.

g. “Change in Control” shall mean the occurrence of any of the following events:

i. any “person”, as such term is used as of the Effective Date in Section 13(d)
of the 1934 Act, or group of persons, becomes (directly or indirectly) a
“beneficial owner”, as such term is used as of the Effective Date in Rule 13d-3
promulgated under that Act, of fifty percent (50%) or more of the Voting
Securities of the Company (measured either by number of Voting Securities or by
voting power);

ii. a majority of the Board consists of individuals other than “Incumbent
Directors,” which term means the members of the Board on the Effective Date;
provided that any individual becoming a director subsequent to such date whose
election or nomination for election was supported (other than in connection with
any actual or threatened proxy contest) by two-thirds of the directors who then
comprised the Incumbent Directors shall be considered to be an Incumbent
Director; or

iii. (x) the Company combines with another entity and is the surviving entity,
or (y) all or substantially all of the assets or business of the Company is
disposed of pursuant to a sale, merger, consolidation, liquidation, dissolution
or other transaction or series of transactions (collectively, a “Triggering
Event”) unless the holders of Voting Securities of the Company immediately prior
such Triggering Event beneficially own, directly or indirectly, by reason of
their ownership of Voting Securities of such Company immediately prior to such
Triggering Event, more than fifty percent (50%) of the Voting Securities
(measured both by number of Voting Securities and by voting power) of (q) such
Company, in the case of a combination in which such Company is the surviving
entity, and (r) in any other case, the entity (if any) that succeeds to
substantially all of such Company’s business and assets.

h. “Claim” shall include, without limitation, any claim, demand, request,
investigation, dispute, controversy, threat, discovery request, or request for
testimony or information.

i. “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a particular section of the Code shall include any provision that
modifies, replaces or supersedes such section.

j. “Common Stock” shall mean Common Stock, par value $.0001, of the Company.

k. “Confidential Information” shall mean all confidential or proprietary
information developed or used by the Company or its Affiliates relating to their
business, operations, employees, customers, suppliers or distributors including,
but not limited to: confidential or proprietary customer lists, purchase orders,
financial data, pricing information and price lists; confidential or proprietary
business plans and market strategies and arrangements; confidential or
proprietary books, records, manuals, advertising materials, catalogues,
correspondence, mailing lists, production data, sales materials, sales records,
purchasing materials, purchasing records, personnel records and quality control
records; confidential or proprietary trademarks, copyrights and patents, and
applications therefor; trade secrets; confidential or proprietary inventions,
processes, procedures, research records, market surveys and marketing know-how;
and confidential or proprietary technical papers, software, computer programs,
data bases and documentation thereof, including but not limited to source codes,
algorithms, processes, formulae and flow charts. The term “Confidential
Information” shall not include any document, record, data compilation, or other
information that is known or generally available to the public, or within any
trade or industry of the Company or any of its Affiliates, other than as a
result of the Executive’s breach of Section 11(a).

l. “Constructive Termination Without Cause” shall mean a termination by the
Executive of his employment hereunder on thirty (30) days’ written notice given
by him to the Company within one (1) year following the occurrence of any of the
following events without his express prior written consent, unless all grounds
for such termination shall have been fully cured within thirty (30) days after
the Executive gives notice to the Company requesting cure (such notice to be
given within 90 days after Executive becomes aware of such event):

i. any failure to continue the Executive as President and Chief Executive
Officer;

ii. any material diminution in the Executive’s responsibilities or authorities;
the assignment to him of duties that are materially inconsistent with, or
materially impair his ability to perform, the duties then assigned to him; or
any adverse change in the Executive’s reporting structure;

iii. any relocation of the Executive’s principal office, or principal place of
employment, to a location that is more than fifty (50) miles from (x) its
location in Tarrytown, New York, as of the Effective Date or (y) the Executive’s
residence in Connecticut as of the Effective Date;

iv. any material breach by the Company or any of its Affiliates of any of their
material obligations to the Executive; or

v. any failure of the Company to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
its business or assets within fifteen (15) days after any reconstruction,
amalgamation, combination, merger, consolidation, sale, liquidation, dissolution
or similar transaction.

m. “Disability” shall mean the Executive’s inability, with or without reasonable
accommodation and due to physical or mental incapacity, to substantially perform
his duties and responsibilities hereunder for an aggregate of 180 days in any
365 day period.

n. “Executive” shall have the meaning set forth in the preamble to this
Agreement, as modified by Section 17(e).

o. “1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

p. “1933 Act” shall mean the Securities Act of 1933, as amended.

q. “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, estate, board, committee, agency, body,
employee benefit plan, or other person or entity.

r. “Proceeding” shall include, without limitation, any actual, threatened or
reasonably anticipated action, suit or proceeding, whether civil, criminal,
administrative, investigative, appellate, formal, informal or other.

s. “Stock Option” shall mean any compensatory option or warrant to acquire
securities of the Company or any of its Affiliates; any compensatory stock
appreciation right, phantom stock option or analogous right granted by or on
behalf of the Company or any of its Affiliates; and any option or right received
in respect of any of the foregoing options or rights.

t. “Termination Date” shall mean the date on which the Executive’s employment
hereunder terminates in accordance with this Agreement.

u. “Voting Securities” shall mean issued and outstanding securities of any class
or classes having general voting power, under ordinary circumstances in the
absence of contingencies, to elect, the members of the board of directors, or
other governing body, of the issuer.

EXHIBIT B

SERVICE ON BOARDS OF DIRECTORS

Faith in the Future Fund, Diocese of Bridgeport

2